J-S10031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.W.C.,                :    IN THE SUPERIOR COURT OF
    A/K/A/ Z.T.W.-C., A MINOR                  :         PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :    No. 3295 EDA 2017

               Appeal from the Order Entered September 7, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000845-2017,
                            CP-51-DP-0002202-2014


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                                 FILED APRIL 06, 2018

       Appellant    B.W.     (Mother)     appeals   from   the   order   involuntarily

terminating her parental rights to her daughter Z.W.C., who was born in

August 2010 (Child).1 Mother claims that the Department of Human Services

(DHS) failed to produce clear and convincing evidence that termination was

warranted under 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We affirm.

       We adopt the facts and procedural history set forth by the trial court.

See Trial Ct. Op., 11/21/17, 1-21. For purposes of a brief background, we

reiterate that Child was placed in the care of DHS on September 17, 2014,

found dependent on September 26, 2014, and briefly reunited with Mother

____________________________________________


1DHS also petitioned to terminate the parental rights of R.B.C. (Father), which
the trial court granted. Father did not appeal from the termination of his
parental rights.
J-S10031-18



from March 15 to March 24, 2016. However, Child was returned to DHS’s

custody on March 24, 2016, after Mother missed medical appointments for

Child, a mouse and roach infestation was discovered at her home, and Mother

failed to use medical equipment provided for Child.       Child has significant

medical needs due to cerebral palsy and a history of meningitis.       Child is

dependent on a gastrostomy tube for feeding and has a ventriculoperitoneal

shunt.

     DHS filed its petition to terminate Mother’s parental rights on August

23, 2017. The trial court appointed legal counsel for Child. On September 7,

2017, the trial court granted the petition pursuant to 23 Pa.C.S. § 2511(a),

(1), (2), (5), (8), and (b). On October 5, 2017, Mother contemporaneously

file a timely notice of appeal and Pa.R.A.P. 1925(b) statement.

     Mother raises the following issues for our review:

     1. Whether the trial court erred by terminating the parental rights
        of [M]other pursuant to 23 Pa.C.S.A. sec.2511(a)(1) without
        clear and convincing evidence of [M]other’s intent to relinquish
        her parental claim or refusal to perform her parental duties.

     2. Whether the trial court erred by terminating the parental rights
        of [M]other pursuant to 23 Pa.C.S.A. sec.2511(a)(2) without
        clear and convincing evidence of [M]other’s incapacity to
        perform parental duties.

     3. Whether the trial court erred by terminating the parental rights
        of [M]other pursuant to 23 Pa.C.S.A. sec.2511(a)(5) without
        clear and convincing evidence to prove that reasonable efforts
        were made by Department of Human Services to provide
        [M]other with additional services and that the conditions that
        led to placement of the [C]hild continue to exist.

     4. Whether the trial court erred by terminating the parental rights
        of [M]other pursuant to 23 Pa.C.S.A. sec.2511(a)(8) without

                                    -2-
J-S10031-18


         clear and convincing evidence that the conditions that led to
         placement of the [C]hild continue to exist when mother
         presented evidence of compliance with the goals and objectives
         of her family service plan.

      5. Whether the trial court erred by terminating the parental rights
         of [M]other pursuant to 23 Pa.C.S.A. sec.2511(b) without clear
         and convincing evidence that there is no parental bond
         between [M]other and [C]hild and that termination would serve
         the best interest of the [C]hild.

Mother’s Brief at 7.

      Mother first argues that DHS failed to present clear and convincing

evidence to support the trial court’s termination of her parental rights under

Section 2511(a)(1). Mother’s Brief at 11. She claims that she completely

satisfied the goals and objectives of the single case plan (SCP), which led to

reunification in March of 2016. Id. She further claims that “[a]fter [Child]

was recommitted to DHS and returned to Pedia Specialty Care based on the

roach infestation in the family home, [M]other exterminated the property

completely.” Id.

      Additionally, Mother argues that after Child was returned to DHS

custody, her ability to visit “was compromised by [the Community Umbrella

Agency’s (CUA)] choice of placement at the Pedia Specialty Care location in

Doylestown, Bucks County instead of the Philadelphia location.” Id.

Therefore, she concludes that her “inability to completely satisfy the goals and

objectives of her family service plan was caused by a lack of reasonable efforts

by [DHS] to reunify [C]hild with [M]other.” Id.

      Our standard of review is well-settled:



                                     -3-
J-S10031-18


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, brackets, and quotation

marks omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Additionally, this Court has explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (citation and

quotation marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the


                                      -4-
J-S10031-18


      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Section 2511(a)(1) provides as follows:

       (a) General rule. The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

23 Pa.C.S. § 2511(a)(1).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008). Once this has

been established, “the court must engage in three lines of inquiry: (1) the

parent’s explanation for his or her conduct; (2) the post-abandonment contact

between parent and child; and (3) consideration of the effect of termination

of parental rights on the child pursuant to Section 2511(b).” Id.

      Additionally,

      [t]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish

                                      -5-
J-S10031-18


      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (alteration in original)

(citation omitted).

      While the six months preceding the petition are the focus of this inquiry,

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of [the parent’s] parental rights, to determine if the evidence, in
      light of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      With respect to “parental duties,” this Court has explained:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

                                     ***

      Because a child needs more than a benefactor, parental duty
      requires that a parent “exert himself to take and maintain a place
      of importance in the child's life.”

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while


                                     -6-
J-S10031-18


      others provide the child with . . . her physical and emotional
      needs.

Id.

      Lastly, our Supreme Court has held that Section 2511 does not require

an agency to make reasonable efforts to reunite parents and children prior to

termination.   In the Interest of D.C.D., 105 A.3d 662, 671 (Pa. 2014).

Nevertheless, “the provision or absence of reasonable efforts may be relevant

to a court’s consideration of both the grounds for termination and the best

interests of the child.” Id. at 672.

      Here, the trial court concluded that DHS established the requirements

of Section 2511(a)(1). The court “found clear and convincing evidence that

Mother failed and refused to perform parental duties, failed to address the

conditions which brought the Child into placement, and lacks the capacity to

adequately provide care and control and a stable environment necessary for

this special needs Child.” Trial Ct. Op., 11/21/17, at 22. The court based its

conclusion on testimony from several witnesses, which established that

Mother failed to meet her SCP objectives, as she did not consistently attend

mental health therapy, did not secure housing, did not consistently attend

Child’s medical appointments, and did not maintain consistent visitation with

Child. Id. at 22-29; N.T., 9/7/17, at 50.

      The trial court further addressed Mother’s claims of error in its opinion

as follows:

      Mother alleges DHS did not meet its burden by clear and
      convincing evidence, and that the evidence presented was

                                       -7-
J-S10031-18


     insufficient to terminate her parental rights. She claims to have
     achieved some of her objectives and can be a Caregiver to her
     Child. The Court disagrees, and found clear and convincing
     evidence that Mother failed and refused to perform parental
     duties, failed to address the conditions which brought the Child
     into placement, and lacks the capacity to adequately provide care
     and control and a stable environment necessary for this special
     needs Child.

     This [c]ourt relied on the credible testimony of two CUA Workers,
     Case Supervisor, Ms. Rashida Smith and Case Manager, Keisa
     Walden. Both testified that the SCP objectives for Mother were to
     maintain visitation, to attend the medical appointments, obtain
     mental health therapy for herself, and obtain housing.

     Ms. Walden noted that Mother did attend Community Counsel for
     mental health therapy and was consistent at times, however,
     since April of 2017, Mother has not provided any documentation
     that she has been attending any type of therapeutic services.
     Regarding Mother's attendance at medical appointments, she
     testified Mother has not been consistent. Some appointments
     occur at CHOP in Philadelphia and others occur in Chalfont in
     Bucks County. Mother is offered transportation by [Child’s]
     facility, if she is on time at the facility, however, Mother has not
     offered any reasons as to why she cannot attend the medical
     appointments consistently. Further, she noted that Mother has
     remained unemployed and is not attending any type of
     educational program. Mother lives with Maternal Grandmother.
     Regarding visitation, Mother has liberal supervised visits at
     Pediatric Specialty Care, where [Child] has been since May of
     2016. Mother has attended 10 visits with [Child] in 2016, and 3
     visits thus far in 2017. Mother was also offered telephone and
     video chat as a means of contact with her Child, however, she has
     not been consistent with that either.

     The [c]ourt also heard pertinent and credible testimony from
     Stacey Wilson, Social Worker at Pediatric Specialty Care. She
     stated that parents can visit their children at the facility seven
     days a week. [Mother] has attended 13 times, 10 were in 2016
     and 3 were on 2/18/2017, 4/29/2017 and 7/29/2017. Mother has
     not visited with [Child] since 7/29/2017. She noted that [Child]
     had 5 medical appointments in Philadelphia in 2016 and that
     Mother attended 2. In 2017, [Child] has had 15 appointments thus
     far and Mother has attended 3 and on the 4th appointment,
     Mother had to be called and asked to attend. The last time Mother

                                    -8-
J-S10031-18


     attended an appointment at CHOP was 6/9/2017, and since that
     time, [Child] has had 6 appointments. Mother is called by the
     Social Work Team or the Administration to notify her of the dates
     and times of appointments.

     Finally, the [c]ourt also relied on the expert testimony of Dr. Erica
     Williams. She testified she conducted the Parent Capacity
     Evaluations on Mother on May 15, 2017, and noted that [Child]
     came into care due to Mother's unstable housing and not meeting
     [Child]'s medical needs. Mother did complete what was asked of
     her and was reunified with her daughter. However, within one
     week the concerns were raised again because of Mother not
     having appropriate medical equipment, not having medications
     filled and not meeting the needs of [Child]. The deplorable
     conditions of Mother’s home put [Child] at risk and prevented the
     medical staff from attending to [Child].

     Dr. Williams noted [Child] is not able to care for herself in any
     capacity and also needs medical equipment to sustain her life. She
     requires medical nursing support as well as constant care by a
     Caregiver. The Caregiver must be able to respond to any
     immediate emergency of Trach blockage, flushing it out; feeding
     her through her feeding tube and meeting all her needs at any
     given moment. Mother was aware that there were issues meeting
     [Child]’s medical needs, however she was only able to identify
     concerns with housing. She did not focus on the concerns that
     CUA raised which were more serious, the medical needs of [Child]
     not being met.

     Dr. Williams also observed various child-like behaviors by Mother.
     At one point, Mother closed the sweatshirt she was wearing and
     spoke through the clothing. Further, she was observed by workers
     sucking on her toes for comfort. Mother’s coping skills are child-
     like and undeveloped, and she therefore withdraws, or exhibits
     child-like behaviors. She opined Mother requires individual
     therapy directly targeting coping skills and how to manage
     stressors.

     Regarding visitation, Dr. Williams noted that Mother was allowed
     liberal visitation, meaning she could visit [Child] whenever she
     liked. Mother reported going regularly, however, in speaking with
     CUA, the fact was that Mother was not visiting [Child] regularly,
     despite being provided tokens for transportation. She further
     testified, the issue of visitation is vital in terms of building a
     relationship, creating a bond in which [Child] can depend on her


                                     -9-
J-S10031-18


      Mother to meet her needs. Dr. Williams found it relevant that
      Mother was choosing not to follow through on even this part-time
      role. Mother was not present, not practicing the medical skills
      required, not building the relationship, and not meeting [Child]’s
      needs. Dr. Williams testified that if Mother was not up-to-date on
      [Child]’s medical needs and has not demonstrated the skills to
      deliver the medical care required by a Caregiver, it would be a life
      or death situation, according to the records that she reviewed.
      Ultimately, Dr. Williams opined that although Mother presented
      with various strengths that she could build on, she did not at the
      time of the PCE have the capacity to provide safety or permanency
      for [Child].

Trial Ct. Op., 11/21/17, at 22-25 (footnote omitted).

      The trial court’s conclusion regarding Mother’s failure to perform

parental duties are supported by the record. See N.T., 9/7/17, at 21-26, 44-

47, and 60-63. Mother failed to maintain visitation with Child, attend Child’s

medical appointments, obtain housing, or consistently attend individual

mental health therapy. Id. Given Child’s complex medical needs, it is clear

that these failures demonstrate that Mother did not perform her parental

duties with respect to Child.

      Additionally, the trial court considered the actions of DHS during the life

of the case and concluded that it made reasonable efforts to facilitate

reunification. See N.T., 9/7/17, at 93-96; see also D.C.D., 105 A.3d at 672.

This conclusion is supported by the record, which provides ample evidence to

support the trial court’s determination that DHS made reasonable efforts and,

despite being offered those resources, Mother failed to satisfy her SCP goals.

Id. at 93-94.




                                     - 10 -
J-S10031-18



       Therefore, we find the trial court’s determinations under Section

2511(a)(1) are supported by competent evidence, and we discern no basis to

disturb   the   trial   court’s   conclusion   that   termination   was   warranted.

Accordingly, Mother’s first issue warrants no relief.2

       Mother, in her final issue, contends that there was insufficient evidence

to prove that termination was in Child’s best interest under Section 2511(b).

She further asserts that she “has a strong emotional bond with Child.”

Mother’s Brief at 14. Finally, she concludes that DHS “severely compromised”

her ability to visit and bond with Child, and that the agency’s failure to make

reasonable efforts toward reunification ultimately had a negative impact on

Child’s well-being. Id.

       Section 2511(b) states:

       (b) Other considerations. The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. . . .

23 Pa.C.S. § 2511(b).


____________________________________________


2 In order to affirm a trial court’s determination with respect to section
2511(a), we need only agree with the trial court as to any one subsection. In
re B.L.W. 843 A.2d 380, 384 (Pa. Super. 2004). Because we affirm the trial
court’s consideration of Section 2511(a)(1), we need not consider Mother’s
arguments with respect to the sufficiency of evidence for subsections
2511(a)(2), (5), and (8). See id.


                                          - 11 -
J-S10031-18



      Section 2511(b) focuses on “whether termination of parental rights

would best serve the developmental, physical, and emotional needs and

welfare of the child.” In re C.M.S., 884 A.2d 1284, 1286 (Pa. Super. 2005).

This inquiry involves “[i]ntangibles such as love, comfort, security, and

stability” and requires the court to “discern the nature and status of the

parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.” Id. at 1287.

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.” In re Z.P., 994 A.2d at 1121 (citations omitted). In addition, “Section

2511(b) does not require a formal bonding evaluation.” Id. Although it is

often wise to have a bonding evaluation and make it part of the certified

record, “[t]here are some instances . . . where direct observation of the

interaction between the parent and the child is not necessary and may even

be detrimental to the child.” In re K.Z.S., 946 A.2d 753, 762 (Pa. Super.

2008). The parent-child bond is “only one of many factors to be considered

by the court when determining what is in the best interest of the child.” In

re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citation omitted). “Above all else . . . adequate consideration must

be given to the needs and welfare of the child. A parent’s own feelings of love

and affection for a child, alone, do not prevent termination of parental rights.”

In re Z.M., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations omitted).




                                     - 12 -
J-S10031-18



      The trial court here found that DHS demonstrated, through clear and

convincing evidence, that termination would best serve the needs of the child.

The trial court explained:

      This [c]ourt heard credible evidence presented by CUA Case
      Manager, Ms. Keisa Walden, who opined that [Child] would not
      suffer irreparable harm if Mother’s parental rights were terminated
      because [Child] does not know or recognize Mother as her parent.
      She has only seen [Child] [three] times in 2017. A pre-adoptive
      home is being explored for [Child] that would meet all of her
      medical needs. The medical pre-adoptive foster parent, a nurse,
      has visited with [Child] and has received medical training. The
      Court found credible the evidence that [Child] was not bonded to
      Mother. Therefore, this Court reasoned that [Child] would not
      suffer irreparable harm if Mother’s parental rights were
      terminated, and that termination meets the developmental,
      physical, and emotional needs and welfare of [Child].

Trial Ct. Op., 11/21/17, 26-27; see also N.T, 9/7/17, at 50-51.

      Upon review, the record supports the trial court’s finding that

termination meets the developmental, physical, and emotional needs and

welfare of Child. Further, the trial court heard credible evidence that, despite

Mother’s assertion to the contrary, Child did not recognize Mother and would

suffer no irreparable harm from termination.       N.T., 9/7/17, at 50.     Our

standard of review requires us to accept the trial court’s findings of fact and

credibility determinations where, as here, they are supported by the record.




                                     - 13 -
J-S10031-18



See In re T.S.M., 71 A.3d at 267. Accordingly, we decline to reweigh the

evidence and reassess witness credibility.3

       In sum, our review of the record supports the trial court’s conclusion

that DHS met its statutory burden of proving by clear and convincing evidence

that Mother’s parental rights should be terminated pursuant to 23 Pa.C.S.

2511(a)(1) and 2511(b). Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/18




____________________________________________


3 To the extent Mother asserts DHS interfered with her ability to visit and bond
with Child, we have indicated previously that there is no requirement for the
court to consider “reasonable efforts” by the agency. See In the Interest
of D.C.D., 105 A.3d at 672. In any event, we discern no support for
Appellant’s contention that DHS severely compromised her ability to visit with
Child when Child was in Bucks County receiving medical care. Mother testified
that although she was provided with bus tokens, she never tried to use the
bus to visit her daughter. N.T., 9/7/17, at 83.

                                          - 14 -